Citation Nr: 1046301	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from Marcy 1970 to November 
1971.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

During the course of this appeal, the Veteran claimed service 
connection for hypertension, including secondary to service-
connected diabetes mellitus, type II.  This issue has not been 
developed for appellate consideration and is referred to the RO 
for appropriate action.

For the reasons indicated below, the Board must remand this 
matter to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The Veteran is seeking entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment, or for adaptive 
equipment only; and entitlement to a certificate of eligibility 
for specially adapted housing, or a certificate of eligibility 
for a special home adaptation grant.  

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment will be awarded 
to a Veteran who is receiving compensation for service-connected 
disability due to:  (1) loss or permanent loss of use of one or 
both feet; or (2) loss or permanent loss of use of one or both 
hands; or (3) permanent impairment of vision of both eyes, with 
central visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 20/200 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of visual 
field subtends an angular distance no greater than 20 degrees in 
the better eye.  For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips also qualifies 
a claimant.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.808 (2010).

A certificate of eligibility for specially adapted housing, or a 
certificate of eligibility for a special home adaptation grant, 
is available to a Veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not established, 
the Veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  The assistance referred to in this section will not be 
available to any Veteran more than once.  38 U.S.C.A. § 
2101(b)(1); 38 C.F.R. § 3.809a.

At his February 2010 hearing before the Board, the Veteran 
testified that his service-connected diabetes mellitus, type II, 
has been progressively worsening in terms of neuropathy and his 
ability to use his lower extremities.  He also testified that he 
had been prescribed by VA a cane and ankle fixation orthotic for 
his right lower leg, as well as increased medications for his 
neuropathy.

As the most recent medical evidence in the claims folder is dated 
in May 2007, the RO should attempt to obtain the Veteran's 
updated treatment records.  Moreover, the RO must schedule the 
Veteran for a current VA examination to ascertain the severity of 
his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); 
see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that 
a Veteran is entitled to a new examination after a two-year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected 
disabilities, since May 2007.  The RO must 
then obtain copies of these medical 
treatment records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination(s) 
to determine the scope and severity of his 
service-connected disabilities, including 
diabetes mellitus, type II, with peripheral 
neuropathy of the upper and lower 
extremities.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail and correlated 
to a specific diagnosis.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service treatment records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must specifically state whether 
the Veteran has (a) loss of use of one or 
both of his feet; (b) loss of use of one or 
both of his hands; (c) loss of use of both 
lower extremities such as to preclude 
locomotion without the regular and constant 
use of aid of braces, crutches, canes, or a 
wheelchair; (d) loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 
(e) loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
The examiner must provide a complete 
rationale for all conclusions reached.  If 
the examiner cannot provide a requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

